FIFTH AMENDMENT TO INVESTOR RIGHTS AGREEMENT

           FIFTH AMENDMENT dated as of January 30, 2006 to the INVESTOR RIGHTS
AGREEMENT dated as of September 14, 2004 by and among INTERPOOL, INC., a
Delaware corporation (the “Company”), and the investors signatory hereto (each a
“Holder” and, collectively, the “Holders”).

W I T N E S S E T H :

           WHEREAS, the Company, the Holders and certain other investors party
thereto (the Holders, together with such other investors, being referred to
collectively as the “Original Investors”) entered into a Securities Purchase
Agreement dated as of September 14, 2004 (the “Purchase Agreement”), pursuant to
which the Company issued to the Original Investors certain warrants to purchase
a total of 8,333,333 shares of the Company’s common stock (the “Warrants”);

           WHEREAS, the Company and the Original Investors entered into an
Investor Rights Agreement dated as of September 14, 2004 (the “Original Investor
Rights Agreement”), pursuant to which the Company agreed to use its commercially
reasonable efforts to register the Warrants and the shares underlying the
Warrants under the Securities Act of 1933 for the benefit of the Original
Investors; and

           WHEREAS, the Company and certain of the Original Investors entered
into an Amendment dated as of April 26, 2005 (the “First Amendment”), a Second
Amendment dated as of June 29, 2005 (the “Second Amendment”), a Third Amendment
dated as of October 27, 2005 (the “Third Amendment”) and a Fourth Amendment
dated as of October 28, 2005 (the “Fourth Amendment”) to the Original Investor
Rights Agreement, pursuant to which the Company and such Original Investors
agreed to amend the Original Investor Rights Agreement (such agreement, as so
amended, being referred to as the “Investor Rights Agreement”) as set forth
therein;

           WHEREAS, the Company and the Holders, who constitute the holders of a
majority of the “Transfer Restricted Securities” (as defined in the Investor
Rights Agreement), now desire to further amend the Investor Rights Agreement as
hereinafter set forth.

           NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, it is agreed as follows:

           SECTION 1.  AMENDMENT TO INVESTOR RIGHTS AGREEMENT. Effective as of
the date hereof, the Investor Rights Agreement is hereby amended as follows:

           (a)  by deleting the reference to “January 6, 2006” in the second
sentence of Section 3(a) (such reference having previously been changed from
July 1, 2005 to January 6, 2006 pursuant to the previous amendments), and
inserting, in lieu of such reference, “March 6, 2006” and


           (b)  by deleting clause (ii) of the first sentence of Section 5 and
inserting, in lieu of such clause, the following: “(ii) has not been declared
effective by the Commission on or prior to April 1, 2006; or”.


           SECTION 2.  EFFECT ON INVESTOR RIGHTS AGREEMENT.

           (a)  On and after the date hereof, each reference in the Investor
Rights Agreement to “this Agreement”, “herein”, “hereof”, “hereunder” or words
of similar import, shall mean and be a reference to the Investor Rights
Agreement as amended hereby.


           (b)  Except as specifically amended above in connection herewith, the
Investor Rights Agreement shall remain in full force and effect and is hereby
ratified and confirmed.


           (c)  The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Original Investors or the Holders under the
Investor Rights Agreement or any document executed in connection therewith.


           SECTION 3.  GOVERNING LAW. THIS AMENDMENT AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

           SECTION 4.  COUNTERPARTS. This Amendment may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

INTERPOOL, INC.



By:                                                                     
         Name:
         Title:


GREYWOLF CAPITAL PARTNERS II LP



By:                                                                     
         Name:
         Title:


GREYWOLF CAPITAL OVERSEAS FUND



By:                                                                     
         Name:
         Title:


GREYWOLF HIGH YIELD MASTER FUND



By:                                                                     
         Name:
         Title:


CASPIAN CAPITAL PARTNERS, LP



By:   MARINER INVESTMENT GROUP, INC.,
         as Investment Advisor

By:                                                                     
         Name:
         Title:


MARINER LDC



By:   MARINER INVESTMENT GROUP, INC.,
         as Investment Advisor

By:                                                                     
         Name:
         Title:


MARINER OPPORTUNITIES FUND, LP



By:   MARINER INVESTMENT GROUP, INC.,
         as Investment Advisor

By:                                                                     
         Name:
         Title:


MARINER VOYAGER MASTER FUND, LTD



By:   MARINER INVESTMENT GROUP, INC.,
         as Investment Advisor


By:                                                                     
         Name:
         Title:


RIVA RIDGE MASTER FUND, LTD.



By:   RIVA RIDGE CAPITAL MANAGEMENT
         LP, As Investment Manager

By:   RIVA RIDGE GP LLC, GP to the
         Investment Manager

By:                                                                     
         Name:
         Title:



MARINER LDC


By:   RIVA RIDGE CAPITAL MANAGEMENT
         LP, As Investment Manager


By:                                                                     
         Name:
         Title:


GOLDMAN, SACHS & CO.



By:                                                                     
         Name:
         Title:
